     Case: 1:17-md-02804 Doc #: 3340 Filed: 06/16/20 1 of 5. PageID #: 495628




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
                                                      MDL No. 2804
THIS DOCUMENT RELATES TO:
                                                      Case No. 17-md-2804
      County of Lake, Ohio v. Purdue
      Pharma L.P., et al.,                            Judge Dan Aaron Polster
      Case No. 18-op-45032

      County of Trumbull, Ohio v. Purdue
      Pharma, L.P., et al.,
      Case No. 18-op-45079

“Track 3 Cases”

                   PHARMACY DEFENDANTS’ MOTION TO DISMISS
                        SECOND AMENDED COMPLAINTS


       Defendants Walmart Inc., Wal-Mart Stores East, LP, WSE Management, LLC, WSE

Investment LLC, and Wal-Mart Stores East, Inc. (“Walmart”); CVS Health Corporation, CVS

Pharmacy, Inc., CVS Indiana, L.L.C., CVS Rx Services, Inc., CVS TN Distribution, L.L.C., and

Ohio CVS Stores L.L.C. (“CVS”); Rite Aid Hdqtrs. Corp., Rite Aid of Ohio, Inc., Rite Aid of

Maryland, Inc., and Eckerd Corp. d/b/a Rite Aid Liverpool Distribution Center (“Rite Aid”);

Walgreen Boots Alliance, Inc., Walgreen Co., and Walgreen Eastern Co. (“Walgreens”); and

Giant Eagle, Inc., and HBC Service Company (“Giant Eagle”) (collectively, “Pharmacy

Defendants”) move to dismiss the Second Amended Complaints with prejudice to the extent that

they purport to state a common law claim for public nuisance, on the basis that they fail to state a

claim upon which relief can be granted for the reasons stated in the accompanying memorandum

of law. In accordance with the Court’s instruction, Doc. 3315 at 4, this Motion addresses Lake
       Case: 1:17-md-02804 Doc #: 3340 Filed: 06/16/20 2 of 5. PageID #: 495629




County’s and Trumbull County’s public nuisance claim; arguments addressing the Counties’

other causes of action will be briefed at a later time and are expressly preserved.



Dated: June 16, 2020                          Respectfully submitted,

                                              /s/ Tara A. Fumerton
                                              Tara A. Fumerton
                                              Tina M. Tabacchi
                                              JONES DAY
                                              77 West Wacker
                                              Chicago, IL 60601
                                              Phone: (312) 269-4335
                                              Fax: (312) 782-8585
                                              E-mail: tmtabacchi@jonesday.com
                                              E-mail: tfumerton@jonesday.com

                                              Attorneys for Walmart Inc. f/k/a Wal-Mart Stores,
                                              Inc.; Wal-Mart Stores East, LP; WSE Management,
                                              LLC; WSE Investment LLC; and Wal-Mart Stores
                                              East, Inc.

                                              /s/ Alexandra W. Miller (consent)
                                              Alexandra W. Miller
                                              Eric R. Delinsky
                                              ZUCKERMAN SPAEDER LLP
                                              1800 M Street, NW
                                              Suite 1000
                                              Washington, DC 20036
                                              Phone: (202) 778-1800
                                              Fax: (202) 822-8106
                                              E-mail: smiller@zuckerman.com
                                              E-mail: edelinsky@zuckerman.com

                                              Attorneys for CVS Health Corporation;1 CVS
                                              Pharmacy, Inc.; CVS Indiana, L.L.C.; CVS Rx
                                              Services, Inc.; CVS TN Distribution, L.L.C.; and
                                              Ohio CVS Stores L.L.C.


                                              /s/       Kelly A. Moore (consent)

   1
      CVS Health Corporation separately has filed a motion to dismiss for lack of personal
jurisdiction. It joins this motion subject to and without waiving its jurisdictional position.


                                                    2
Case: 1:17-md-02804 Doc #: 3340 Filed: 06/16/20 3 of 5. PageID #: 495630




                                Kelly A. Moore
                                MORGAN, LEWIS & BOCKIUS LLP
                                101 Park Avenue
                                New York, NY 10178
                                Phone: (212) 309-6612
                                Fax: (212) 309-6001
                                E-mail: kelly.moore@morganlewis.com

                                John P. Lavelle, Jr.
                                MORGAN, LEWIS & BOCKIUS LLP
                                1701 Market Street
                                Philadelphia, PA 19103
                                Phone: (215) 963-4824
                                Fax: (215) 963-5001
                                E-mail: john.lavelle@morganlewis.com

                                Attorneys for Rite Aid Hdqtrs. Corp.; Rite Aid of
                                Ohio, Inc.; Rite Aid of Maryland, Inc.; and Eckerd
                                Corp. d/b/a Rite Aid Liverpool Distribution Center




                                /s/ Kaspar Stoffelmayr (consent)
                                Kaspar Stoffelmayr
                                Katherine M. Swift
                                BARTLIT BECK LLP
                                54 West Hubbard Street
                                Chicago, IL 60654
                                Phone: (312) 494-4400
                                Fax: (312) 494-4440
                                E-mail: kaspar.stoffelmayr@bartlitbeck.com
                                E-mail: kate.swift@bartlitbeck.com

                                Attorneys for Walgreen Boots Alliance, Inc.;
                                Walgreen Co.; and Walgreen Eastern Co.


                                /s/ Robert M. Barnes (consent)
                                Robert M. Barnes
                                Scott D. Livingston
                                Joshua A. Kobrin
                                MARCUS & SHAPIRA, LLP
                                35th Floor, One Oxford Centre
                                301 Grant Street
                                Pittsburgh, PA 15219



                                   3
Case: 1:17-md-02804 Doc #: 3340 Filed: 06/16/20 4 of 5. PageID #: 495631




                                Phone: (412) 471-3490
                                Fax: (412) 391-8758
                                E-mail: rbarnes@marcus-shapira.com
                                E-mail: livingston@marcus-shapira.com
                                E-mail: kobrin@marcus-shapira.com

                                Attorneys for Giant Eagle, Inc., and HBC Service
                                Company




                                   4
    Case: 1:17-md-02804 Doc #: 3340 Filed: 06/16/20 5 of 5. PageID #: 495632




                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that the foregoing document was served via the Court’s

ECF system to all counsel of record on June 16, 2020.



                                            /s/ Tara A. Fumerton
                                            Tara A. Fumerton
                                            JONES DAY
                                            77 West Wacker
                                            Chicago, IL 60601
                                            Phone: (312) 269-4335
                                            Fax: (312) 782-8585
                                            E-mail: tfumerton@jonesday.com

                                            Counsel for Walmart Inc.




                                               5
